                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §    CRIMINAL NOS. 3:04-CR-114-S
                                                  §                  3:19-CR-202-S
                                                  §
ALPHONZO ORA WHORN                                §

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         Before the Court is the report of the psychological evaluation of Defendant Alphonso

Drawhorn submitted by the Bureau of Prisons, which is dated September 27, 2019, and was filed on

October 4, 2019 ("Repoti"), Doc. 15. On October 11, 2019, pursuant to this Court's referral, U.S.

Magistrate Judge Renee Harris Toliver held a competency hearing regarding the Report, at which

Defendant Salazar offered no objection to the report, no evidence, and no argument.

         No objections have been filed by the Goverrunent or Defendant, thus, the Court has

reviewed the Magistrate Judge's proposed findings and recommendation for plain error. Finding no

error, the Court ACCEPTS the Findings and Recommendation of the United States Magistrate

Judge.

         It is ORDERED that the findings in the Report, Doc. 15, regarding competency, are hereby

adopted. Therefore, the Court finds that Defendant Alphonzo Drawhorn is competent to proceed to

the adjudication of the allegations that he violated his conditions of supervised release.

                         2✓ day of
         SO ORDERED, this�        .-!1.1--   /)
                                             UC       L /4 ,,_.,_ ,   2019.




                                                      UNITED STATES DISTRICT JUDGE
